DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-30 are pending.
Claims 9-30 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 9 recites “two wheels each having a wheel shaft, whose vertical and horizontal positing being adjustable by a means for an adjustment of a horizontal position of the wheels.”  Paragraphs 0057 and 0058 of the specification discloses separate mechanisms for the horizontal and vertical adjustment of position of the wheel shafts.  As such, the specification does not describe in a way to enable one skilled in the art to make a vertical and horizonal adjustment of the wheel shafts through a means for adjustment of the horizontal position of the wheels. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “two wheels each having a wheel shaft, whose vertical and horizontal positing being adjustable by a means for an adjustment of a horizontal position of the wheels.”  It is unclear how the means for adjustment of a horizontal position of the wheel shafts also adjusts the vertical position of the wheel shafts. For purposes of examination, it will be assumed Applicant intended to state “by a means for adjustment of a vertical and horizontal position of the wheels.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US 2007/0152427) in view of Cooper et al. (US 20150209207) (“Cooper”).  Olsen teaches a system comprising: a wheelchair having two wheels each having a wheel shaft, whose vertical and horizontal position being adjustable by a means for adjustment of a vertical and horizontal positions of the wheels (figs. 12A-12G show that the wheels are adjustable in vertical and horizontal direction).  Olsen does not expressly teach one of the adjustable components claimed in claim 1.  
However, Cooper teaches one or more adjustable components including a vertically adjustable footrest (fig. 4: 528; paragraph 0010: The plurality of adjustable seating functions may, for example, include angle of seat tilt, angle of backrest recline, leg rest elevation) and at least one means for determining a position of the least one adjustable component (fig. 4: 64; In a number of embodiments, the sensor system includes a sensor to sense the angle of seat tilt, a sensor to sense the angle of backrest recline, and a sensor to sense the leg rest elevation.)  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to include a vertically adjustable footrest with a sensor in order to provide additional comfort to the user. 

Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 10, the prior art fails to teach all of the adjustable components claimed along with a position measurement means for determining the position of each adjustable component.  With respect to claims 17 and 29, the prior art references cited fail to teach a wheelchair simulator system including the adjustable components claimed particularly including a pair of adjustable seat pans with each having a wheel adjustment system to adjust a vertical and horizontal position of a wheel supported thereto.  Further, there is no teaching, suggestion or motivation to modify the prior art absent hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636